Citation Nr: 0919258	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
bilateral hearing loss and tinnitus, asbestosis, and 
sinusitis.  Thereafter, by a December 2005 rating decision 
and prior to the promulgation of a Statement of the Case 
(SOC), service connection for bilateral hearing loss and 
tinnitus was granted.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Accordingly, the December 2005 SOC was limited 
to the issues of service connection for asbestosis and 
sinusitis.  However, the Veteran's January 2006 VA Form 9, 
Appeal to Board of Veterans' Appeals, noted that he was only 
appealing the issue of service connection for asbestosis.  
Therefore, the issues of bilateral hearing loss, tinnitus, 
and sinusitis are not before the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's record is silent for radiographic evidence of 
parenchymal lung disease or asbestosis.




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in October 2003, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for asbestosis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications are in the claims file and he has been 
afforded a VA examination with respect to the issue on 
appeal.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases providing guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's General 
Counsel (GC) discussed the proper way of developing asbestos 
claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during, and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Veteran contends that he was exposed to asbestos while 
serving in the United States Navy, has been treated for 
asbestosis, and should be service connected for asbestosis.  
Unfortunately, however, there is no evidence substantiating 
this allegation.

After reviewing the medical evidence, the Board finds that 
element (1) of Hickson has not been satisfied for this claim.  
Specifically, there is no competent evidence showing that the 
Veteran actually has asbestosis.  The Veteran reported a 
history of asbestos exposure while serving onboard the USS 
Concord for 33 months (from January 1943 until the ship was 
decommissioned).  He also served onboard the USS Denver.  
Upon VA examination in February 2004, the examiner noted that 
the Veteran had no known lung problems and no shortness of 
breath.  The diagnosis was history of asbestos exposure, but 
no evidence of pulmonary asbestosis.  Private treatment 
reports also include a March 2003 entry which notes a past 
medical history of asbestosis.  However, again, asbestosis is 
not shown as a diagnosis.  Moreover, a May 2005 private 
treatment report notes asbestosis with a comment that there 
is no evidence of disease from this.  

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  It is 
clear from the evidence of record that the Veteran has no 
current diagnosis of a respiratory condition and his claims 
file is negative for medical evidence to demonstrate 
parenchymal lung disease or asbestosis.  Although some 
treatment reports note a history of asbestosis, that notation 
in and of itself is not tantamount to a disability.

As a layman, the Veteran is competent to state that he has 
experienced, for example, shortness of breath and/or other 
respiratory-related symptoms (e.g., a chronic cough, etc.).  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  He has not, however, demonstrated the necessary 
medical expertise and/or training to make a diagnosis of an 
asbestos-related disorder.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

As such, the Board attaches the most probative value to the 
medical evidence which shows that although the Veteran has 
reported a history of asbestosis, a diagnosis of asbestosis 
has not been rendered.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for asbestosis.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


